      6:21-cv-00012-JFH Document 5 Filed in ED/OK on 01/13/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ALONSO TORRES YAMANY HASSAN, )
                             )
         Petitioner,         )
                             )
v.                           )                         Case No. CIV-20-1234-SLP
                             )
WILLIAM BARR, et al.,        )
                             )
         Respondents.        )

                               ORDER OF TRANSFER

      Before the Court is the Report and Recommendation [Doc. No. 4] entered by United

States Magistrate Judge Shon T. Erwin on December 11, 2020. The Court file reflects that

no party has objected to the Report and Recommendation within the time limits prescribed.

Accordingly, the Court adopts the Report and Recommendation in its entirety.

      IT IS THEREFORE ORDERED that the Report and Recommendation is

ADOPTED and the Clerk of Court is directed to transfer this matter to the United States

District Court for the Eastern District of Oklahoma.

      IT IS SO ORDERED this 13th day of January, 2021.
